05/08/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               April 26, 2017 Session

     TINA YVETTE VAUGHN v. METHODIST HOSPITAL STAFF &
                     ADMINISTRATION

                  Appeal from the Circuit Court for Shelby County
                  No. CT-000644-15 Robert Samual Weiss, Judge
                     ___________________________________

                          No. W2016-00422-COA-R3-CV
                      ___________________________________


This is an appeal from the grant of summary judgment, dismissing Appellant’s
defamation lawsuit against Appellee. The trial court held that Appellant’s claim sounded
in slander. Because Appellant filed her lawsuit more than six months after the offending
statements were made, the trial court granted summary judgment on the sole ground that
the applicable statute of limitations for slander, Tenn. Code Ann. § 28-3-103, had run.
Discerning no error, we affirm and remand.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which ARNOLD B. GOLDIN
and BRANDON O. GIBSON, JJ., joined.

Tina Yvette Vaughn, Memphis, Tennessee, Pro Se.

Mason W. Wilson, Memphis, Tennessee, for the appellee, Methodist Healthcare-
Memphis Hospitals.


                                      OPINION

                                    I. Background

     This case began in the General Sessions Court of Shelby County on July 15, 2014,
when Appellant Tina Yvette Vaughn filed a civil warrant against Appellee Methodist
Healthcare-Memphis Hospitals.1 Ms. Vaughn alleged “libel / slander / defamation of
character / all resulting in my arrest due to false statements to M.P.D.”2 The general
sessions court heard Ms. Vaughn’s case on January 28, 2015. When questioned about the
timing of the allegedly defamatory statements, Ms. Vaughn testified, in relevant part, that
the statements were made on July 17, 2013:

        Q. So the statement[s] that you base your lawsuit on, those occurred on July
        17, 2013?

        A. Yes, sir.3

The general sessions court dismissed Ms. Vaughn’s case on the ground that her
defamation claim was time-barred as she had failed to file the lawsuit within the six-
month statute of limitations for slanderous defamation actions. Tenn. Code Ann. § 28-3-
103.

        On February 6, 2015, Ms. Vaughn appealed the general sessions court’s ruling to
the Circuit Court for Shelby County (the “trial court”). On October 9, 2015, Appellee
filed a motion for summary judgment on the ground that Ms. Vaughn’s claim for slander
is time-barred. Ms. Vaughn did not file a response to the motion for summary judgment.
The trial court heard the motion on November 20, 2015. By order of January 29, 2016,
the trial court granted Appellee’s motion for summary judgment. In relevant part, the
trial court held:

        4. Plaintiff’s action against Defendant sounds in slander and Plaintiff has
        presented no evidence to substantiate a claim against Defendant for libel.
        5. Pursuant to Tenn. Code Ann. § 28-3-103, the statute of limitations for
        slander is six months.
        6. Plaintiff did not file this action within the six-month statute of
        limitations set forth in Tenn. Code Ann. § 28-3-103.
        7. Plaintiff’s action is time-barred by the statute of limitations.

Ms. Vaughn appeals.

                                                 II. Issue

        The sole issue for review is whether the trial court erred in granting summary
        1
          Ms. Vaughn’s warrant incorrectly identified the defendant as “Methodist Hospital / Staff &
Administration.” The correct defendant is “Methodist Healthcare-Memphis Hospitals.”
        2
          The appellate record does not elaborate on the nature of the offending statements. However, in
view of our holding, the substance of the allegedly defamatory remarks is not relevant.
        3
          The relevant portions of the transcript of the general sessions’ hearing are attached to Appellee’s
motion for summary judgment.
                                                   -2-
judgment in favor of Appellee on the ground that Appellant’s lawsuit is time-barred.

                                 III. Standard of Review

        Summary judgment is appropriate when “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Tenn. R. Civ. P. 56.04. We review a trial court’s ruling on
a motion for summary judgment de novo, without a presumption of correctness. Rye v.
Women's Care Center of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn.2015) (citing
Bain v. Wells, 936 S.W.2d 618, 622 (Tenn.1997)). “In doing so, we make a fresh
determination of whether the requirements of Rule 56 of the Tennessee Rules of Civil
Procedure have been satisfied.” Id. (citing Estate of Brown, 402 S.W.3d 193, 198
(Tenn.2013)).
                                      IV. Analysis

       We first note that, while we are cognizant of the fact that Ms. Vaughn is
representing herself in this appeal, it is well-settled that “pro se litigants are held to the
same procedural and substantive standards to which lawyers must adhere.” Brown v.
Christian Bros. Univ., No. W2012-01336-COA-R3-CV, 2013 WL 3982137, at *3 (Tenn.
Ct. App. Aug. 5, 2013), perm. app. denied (Tenn. Jan. 15, 2014). This Court has held that
“[p]arties who choose to represent themselves are entitled to fair and equal treatment by
the courts.” Hodges v. Tenn. Att’y Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App. 2000);
Paehler v. Union Planters Nat’l Bank, Inc., 971 S.W.2d 393, 396 (Tenn. Ct. App.
1997). Nevertheless, “courts must not excuse pro se litigants from complying with the
same substantive and procedural rules that represented parties are expected to observe.”
Young v. Barrow, 130 S.W.3d 59, 62-63 (Tenn. Ct. App. 2003); Edmundson v. Pratt,
945 S.W.2d 754, 755 (Tenn. Ct. App. 1996); Kaylor v. Bradley, 912 S.W.2d 728, 733 n.4
(Tenn. Ct. App. 1995).

        As set out above, the trial court determined that Ms. Vaughn’s claims against
Appellee sounded in slander and not in libel. Libel and slander are both forms of
defamation—libel being written defamation and slander being spoken defamation.
Quality Auto Parts Co., Inc. v. Bluff City Buick Co., Inc., 876 S.W.2d 818, 820
(Tenn.1994). The distinction becomes important when the statute of limitations is at
issue. Tennessee Code Annotated Section 28-3-104 provides a one-year statute of
limitations for libelous defamation, whereas Tennessee Code Annotated Section 28-3-103
provides that: “Actions for slanderous words spoken shall be commenced within six (6)
months after the words are uttered.” Although Ms. Vaughn’s general sessions’ warrant
avers a claim for libel, in her general sessions court testimony (which was offered in
support of Appellee’s motion for summary judgment), she testified that the offending
statements were “statements that the personnel at Methodist said to the police officers.”
At the hearing on the motion for summary judgment, Appellant stated that she attempted
                                           -3-
to obtain an incident report from Methodist, which might provide a basis for a libel claim;
however, she did not produce these records. At the hearing, Ms. Vaughn also proffered
“an article” that was published in the newspaper (this “article” is not included in our
record). The trial court reminded Ms. Vaughn that the article “was not a publication
made by Methodist,” and that Ms. Vaughn had stated, at the general sessions court
hearing, that the news story “has nothing to do with what I’m alleging happened at
Methodist. . . .” In short, Ms. Vaughn provided no evidence of any written statement by
Methodist that would form the basis for a libelous defamation action. Rather, Ms.
Vaughn stated that her defamation claim was based on what was said by Methodist
personnel to police officers. Accordingly, we conclude that the trial court correctly held
that Ms. Vaughn’s only claim was for slander. As such, Ms. Vaughn’s lawsuit is
governed by the six-month statute of limitations applicable to slander claims. Tenn.
Code Ann. § 28-3-103. As discussed above, Ms. Vaughn stated that the offending
statements were made on July 17, 2013, and this fact is not disputed in the record. Her
lawsuit was filed on July 15, 2014, which is more than six months after the statements
were uttered. As such, her claim is time-barred.

                                     V. Conclusion

       For the foregoing reasons, we affirm the order of the trial court. The case is
remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are assessed to the Appellant, Tina Yvette Vaughn. Because
Ms. Vaughn is proceeding in forma pauperis in this appeal, execution for costs may issue
if necessary.




                                                 _________________________________
                                                 KENNY ARMSTRONG, JUDGE




                                           -4-